REQUESTED BY: Dear Senator:
This is in response to your inquiry concerning the payment of the cost of patient care at the Douglas County Hospital pursuant to section 83-306, R.R.S. 1943; while you do not so state, we assume you desire this information to assist you preparing legislation; therefore the following is offered on that basis.
The provision relating to payment by the state for patients admitted to the Douglas County Hospital as confined to subsection (3) of said section 83-306; there are three other subsections to said statute all of which relate to the state hospital.
The only reference in said subsection (3) to patients being admitted to the Douglas County Hospital is to mentally ill dangerous persons committed by the mental health board. The section then provides:
   ". . . The county and state shall contribute toward the payment of the costs of such commitment, as defined in section 83-376, in an amount which would have been paid if such mentally ill dangerous person had become a patient and received care and treatment at a state hospital described in section 83-305; . . ." (Emphasis add)
The subsection goes on to provide that a person committed to the Douglas County Hospital shall be considered committed to the State of Nebraska and the provisions of the commitment must be identical to those relating to commitment of a mentally ill dangerous person to a state hospital.
Everything in section 83-306 relating to admission and payment for patients in the Douglas County Hospital refers to committed patients and then only authorizes it as to mentally ill dangerous persons. There is no indication that it was meant to apply to person voluntarily admitted at the Douglas County Hospital and, in fact, such persons, would have no adjudication that they were `mentally ill dangerous persons'. The same provisions and observations could be made as to other public or private hospitals with acute psychiatric care facilities which have been certified by the Director of Medical Services as adequate for the care and treatment of mentally ill dangerous persons referred to in said statute.
For these reasons, it is our opinion that section 83-306, R.R.S. 1943, only provides for payment by the State of Nebraska toward the costs of mentally ill dangerous persons committed by a mental health board to the Douglas County Hospital or other public or private hospitals as described therein.